       Case 2:20-cv-02366-JAM-AC Document 7 Filed 04/01/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TAHER RHUMA, et al.,                              No. 2:20-cv-2366 JAM CKD PS
12                        Plaintiffs,
13              v.                                      ORDER
14    STATE OF LIBYA,
15                        Defendant.
16

17

18            Pursuant to 28 U.S.C. § 455(a), I disqualify myself from participating in this matter. The
19   Clerk of the Court shall reassign this case to another Magistrate Judge for all further proceedings,
20   notify the parties, and make appropriate adjustments in the assignments of civil cases to
21   compensate for such reassignment.
22            IT IS SO ORDERED.
23   Dated: March 31, 2021
24                                                    _____________________________________
                                                      CAROLYN K. DELANEY
25                                                    UNITED STATES MAGISTRATE JUDGE

26
27   /rhum2366.recuse

28
                                                        1
